Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors CBIZ, Inc.: We consent to the incorporation by reference in the registration statements Nos.333-135912, 333-76179, 333-64109, and 333-27825 on FormS-3; Nos.333-90749, 333-46687, and 333-15413 on FormS-3, as amended; Nos.333-40313 and 333-81039 on FormS-4, as amended; and Nos.333-145495, 333-62148, 333-74647, 333-35049, 333-176219, and 333-197284 on FormS-8 of CBIZ, Inc. of our reports dated March9, 2017, with respect to the consolidated balance sheets of CBIZ, Inc. and subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of comprehensive income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2016, and the effectiveness of internal control over financial reporting as of December31, 2016, which reports appear in the December31, 2016 Annual Report on Form10-K of CBIZ, Inc. /s/ KPMG LLP Cleveland, Ohio
